DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Publication No. 2016/0278214).


    PNG
    media_image1.png
    361
    482
    media_image1.png
    Greyscale


Regarding claim 1, Hayashi discloses a wiring circuit board comprising: a first insulating layer Fig 1, 22(7), a terminal Fig 1, 9, a second insulating layer Fig 1, 7 disposed at one side in a thickness direction of the terminal Fig 1, 9, and a wire Fig 1, 24 continuous to the terminal in a direction crossing the thickness direction, wherein the first insulating layer Fig 1, 22(7) has an opening portion passing through the first insulating layer Fig 1, 22(7) in the thickness direction and having the opening cross-sectional area increasing as being closer to one side in the thickness direction Fig 1; the terminal has a peripheral end portion in contact with an inner side surface of the first insulating layer Fig 1, the inner side surface forming the opening portion and a solid portion integrally disposed with the peripheral end portion at the inner side of the peripheral end portion Fig 1; and the peripheral end portion and the solid portion fill the entire opening portion Fig 1; and the terminal Fig 1, 23(8) further includes a plating layer disposed at the inside of the opening portion and exposed from the other-side surface in the thickness direction of the opening portion¶0053 and 0058. Although Hayashi discloses nickel as preferable material for the terminal ¶0056. Hayashi offers an alternative material layer that includes a gold plating layer disposed at the inside of the opening portion and exposed from the other-side surface in the thickness direction of the opening portion ¶0053, 0055 and 0058. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the type of material used for the layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Regarding claim 4, Hayashi discloses wherein the terminal includes a wire connecting portion integrally disposed with the peripheral end portion and the solid portion at one side in the thickness direction of the peripheral end portion and the solid portion, and a one-side surface in the thickness direction of the wire is generally flush with a one-side surface in the thickness direction of the wire connecting portion Fig 1, Fig 10 and Fig 12.
Regarding claim 5, Hayashi discloses wherein the terminal includes an inner side portion included in the opening portion when projected in the thickness direction and an outer side portion extending from the inner side portion outwardly, and a one-side surface in the thickness direction of the inner side portion is generally flush with a one-side surface in the thickness direction of the outer side portion Fig 1, Fig 10 and Fig 12.
Regarding claim 6, Hayashi discloses wherein the terminal has a thickness of 30 µm or less ¶0038, 0044 and 0050.


Claims 2-3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Publication No. 2016/0278214) in view of Ishihara et al (US Publication No. 2018/0054891).
Regarding claim 2, Hayashi discloses all the limitations except for the arrangement of the terminal. Whereas Ishihara discloses a wiring circuit board wherein the other-side surface in the thickness direction of the terminal Fig 1, 4c is generally flush with the other-side surface in the thickness direction of the first insulating layer Fig 1, 3c. Hayashi and Ishihara are analogous art because they are directed to wiring circuit 
Regarding claim 3, Ishihara discloses wherein a one-side surface in the thickness direction of the wiring circuit board that is, when the terminal is projected in the thickness direction, overlapped with the terminal is generally flat Fig 1 and 3.

    PNG
    media_image2.png
    448
    650
    media_image2.png
    Greyscale

Regarding claim 8, Ishihara discloses further comprising: a shield layer disposed at one side in the thickness direction of the second insulating layer and a third insulating layer disposed at one side in the thickness direction of the shield layer Fig 1-4.






Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US Publication No. 2016/0278214) in view of Minegishi et al (US Publication No. 2018/0242462).
Regarding claims 9 and 10, Hayashi discloses all the limitations except for the type of device. Whereas Minegishi discloses an imaging device comprising: the wiring circuit board and an imaging element mounted on the wiring circuit board Fig 1D ¶0062, 0080. Hayashi and Minegishi are analogous art because they are directed to wiring circuit board and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hayashi because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device and incorporate an imaging device as an alternative device that would benefit from the improved wiring board and connectors of Hayashi.
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that Hayashi does not disclose a gold plating layer as an alternative material, the examiner disagrees and finds the argument unpersuasive. Hayashi discloses the above claimed limitations as described in detail above and specifically in the paragraph below:
 [0053] The conductive layers 8 function as wiring such as grounding wiring, power supply wiring, or signal wiring. The conductive layers 8 are made of a conductive material such as copper, silver, gold, aluminum, nickel, or chromium, for example. The thickness of the conductive layers 8 is equal to or greater than 3 μm and equal to or less than 20 μm, for example. The thermal expansion coefficient of the conductive layers 8 in each direction is equal to or greater than 14 ppm/° C. 8 is equal to or greater than 70 GPa and equal to or less than 150 GPa, for example.

[0055] The conductive layers 8 include a plurality of pads 23 exposed to the inside of the through-hole P of the frame body 6 in the main surface of the first insulating layer 22 on the side of the electronic component 2 and connecting conductors 24 disposed between the one main surface of the first insulating layer 22 and the frame body 6 or disposed on both main surfaces of the insulating layers 7 other than the first insulating layer 22 from among the plurality of insulating layers 7.
Paragraph 0056 of Hayashi offers a preferable material but does not discredit, criticize or otherwise discourage other materials as described in paragraph 0053. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the type of material used for the layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.